Citation Nr: 1434879	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  04-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a claimed gynecological disorder, to include as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty for training from January to April 1987 and on active duty from October 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the RO.  

The case was originally certified to the Board by the RO in Newark, New Jersey.  

The Board remanded the case in February 2007 and September 2009 for additional development of the record.  

The Board subsequently requested a Veterans Health Administration (VHA) opinion that was received in September 2011.  

In February 2012, the Board denied service connection for a gynecological disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

Thereafter, the parties filed a Joint Motion for Partial Remand (joint motion), which the Court granted by an Order dated in February 2013.  

In December 2013, the Board again remanded the claim.  Following substantial compliance with the remand directives, the case has returned to the Board.  

This appeal was processed using VA's virtual system.  Both the VBMS and virtual VA folders have been reviewed.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.




REMAND

Pursuant to the Joint Motion, the parties agreed that remand was warranted because VA did not make reasonable efforts to obtain all relevant service records.  Remand was also warranted because the Board failed to provide an adequate statement of reasons or bases as to whether the presumption of soundness or the presumption of aggravation was for application. 

The parties further noted that if the Board determined that either presumption applied, it should consider whether the medical evidence was adequate and whether additional VA examination and opinion was appropriate.  

In its December 2013 remand, the Board directed that the AOJ take all indicated action to obtain the Veteran's complete service treatment records, to include any enlistment examinations, related to her periods of service.  

In January 2014, the AOJ requested the Veteran's complete medical records and personnel file relating to both periods of service.  Response received indicates that in February 2014, all available requested records were shipped to the contracted scan vendor for upload into VBMS.  

The AOJ subsequently sent the Veteran correspondence advising that additional service records were received, but that her enlistment examinations were not of record.  

The Board has reviewed the additional service records received and was unable to locate an enlistment examination related to her initial period of active duty training.  The Board notes that the Veteran is not shown to have had complaints or treatment during her 1987 period of service and generally asserts that her gynecological problems are related to her 1990 Persian Gulf service.  

As concerns her second period of service, the records do include an October 1990 enlistment examination.  This report shows that the Veteran underwent a pelvic (vaginal) examination and that it was normal.  

The associated Report of Medical History shows that she described her health as excellent.  She did not respond to the questions regarding whether she had ever been treated for a female disorder or whether she had a change in menstrual pattern.  The examiner noted that her last menstrual period was in September 2010 and was regular.  She did not have an intrauterine device and was not on birth control pills.  No pregnancies were noted.   

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013). 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). 

In this case, there is an October 1990 enlistment examination that does not note any gynecological disorders.  Thus, the Veteran is presumed sound at entrance.  There is, however, a significant amount of evidence suggesting that the Veteran had a long history of preexisting gynecological problems.  

The Board further notes that the information provided on the Report of Medical History as to pregnancies and whether or not her menstrual cycles were regular are in conflict with history subsequently provided in lay statements and medical records.  

In cases where the disease or injury at issue is not "noted" on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted. 

First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). 

The Board acknowledges that there are multiple VA examinations, to include a VHA opinion, of record.  These reports, however, focus on whether the disability was incurred or otherwise related to her period of active duty and the opinions were provided without the benefit of the recently located enlistment examination.  

The Board regrets the delay occasioned by another remand.  Notwithstanding, and considering the joint motion, additional development is needed.  

Specifically, a VA opinion, which considers the appropriate evidentiary standards, is necessary to determine whether the presumption of soundness has been rebutted.  38 C.F.R. § 3.159(c)(4) (2013); Wagner.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action to refer the Veteran's claims folder to a VA examiner for an opinion as to the nature and etiology of the claimed gynecological disorder.  The VBMS and virtual VA folders must be available for review.  An additional physical examination is not needed, unless considered necessary by the examiner.  

The examiner is specifically requested to address the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that a gynecological disorder existed prior to the Veteran's period of active service beginning in October 1990? 

(b) If so, is there clear and unmistakable (obvious or manifest) evidence that such disorder was not aggravated (permanently worsened) during service.

(c) If there is not clear and unmistakable evidence that such disorder existed prior to service, is it at least as likely as not that any current gynecological disorder, to include residuals of a hysterectomy, are due to her period of active service or events therein.  

A complete rationale must be offered for any opinion provided.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

3.  After completing the requested action and any additional development deemed appropriate, the AOJ should readjudicate the issue of service connection for a claimed gynecological disorder, to include as due to an undiagnosed illness.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



